Citation Nr: 1112860	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  04-38 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement a higher initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to April 24, 2009, and rated as 30 percent disabling from that date.

2.  Entitlement to an increased rating for disability of the thoracolumbar spine, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to November 1988.  He also had almost 10 months of prior active service.  His combat awards and decorations include the Distinguished Flying Cross, the Bronze Star Medal with "v" device, the Air Medal with "v" device, the Purple Heart Medal with oak leaf cluster and the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that assigned an initial rating of 10 percent for PTSD, effective from July 28, 2003, and increased the disability rating for arthritis of the thoracolumbar spine from noncompensable to 10 percent disabling.

The Veteran presented testimony before the undersigned Veterans Law Judge in a hearing at the RO in October 2008.  A transcript of that hearing is of record.

In February 2009 the Board remanded the case to the Originating Agency for further development.  While the case was in Remand status the Originating Agency issued a rating decision that increased the evaluation for the service-connected PTSD to 30 percent, effective from April 24, 2009.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to an increased rating for disability of the thoracolumbar spine is addressed in the REMAND that follows the ORDER section of this Decision.
 


FINDINGS OF FACT

1.  From July 28, 2003, to February 1, 2004, the social and occupational impairment from the Veteran's PTSD more nearly approximated impairment due to mild or transient symptoms than reduced reliability and productivity.

2.  From February 2, 2004, the social and industrial impairment from the Veteran's PTSD more nearly approximated reduced reliability and productivity than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD, but not more, are met effective from February 2, 2004, but not before.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to a higher initial rating for the service-connected PTSD.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects the Originating Agency provided the Veteran with all required notice by a letter mailed in October 2008.  Although this letter was not sent until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the Originating Agency readjudicated the Veteran's claim in December 2010.  There is no indication in the record or reason to believe that the ultimate decision of the Originating Agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  
The Board previously reviewed the record, determined that the VA examinations of record were inadequate, and remanded the case for the purpose of affording the Veteran an appropriate VA examination.  The Veteran was afforded VA examination in April 2009.  The Board has reviewed the examination reports and finds the originating agency substantially complied with the requirements articulated in the Board's remand; see Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.

 Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected PTSD on appeal.  The Board has found nothing in the historical record that would lead to the conclusion the current evidence of record is inadequate for rating purposes.  Moreover, the Board is of the opinion this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Service connection for PTSD was granted effective from July 28, 2003.

VA Mental Health Clinic (MHC) treatment notes dating from the period October 2001 to May 2003 show primary concern with anger management issues.  Other manifestations of PTSD during the period included intrusive thoughts, hypervigilance, sleep disturbance and depressed mood; he also reported occasional flashbacks and intrusive thoughts.  The Veteran stated he was comfortable with his job and co-workers.  During the period, in interview the Veteran was coherent and logical.  His mood was usually euthymic but sometimes anxious and dysphoric.  His affect was usually full and appropriate but sometimes restricted.  He was consistently alert and oriented during the period, with no suicidal or homicidal ideation noted.  

A VA psychiatry initial assessment in September 2003 shows a problem list of anger management, sleep disturbance and depressed mood (improved), and intrusive thoughts and hypervigilance (continuing).  The Veteran reported he enjoyed his job.  He reported a good relationship with his wife and children although there were problems with his wife's daughter, for whom the Veteran and his wife were acting as guardians.  The Veteran admitted to persisting tension and vigilance with episodes of increased anxiety.  He continued to exert much effort to maintain control of impulses and mood; he could adequately sustain effective function at work but had more difficulty at home with recurring episodes of anger and irritability.  During interview the Veteran's mood was anxious.  His affect was tense, uptight and mildly dysphoric but appropriate to discussion.  Mild-to-moderate hypervigilance and exaggerated startle were noted.  No lability or irritability was noted.  No suicidal or homicidal ideation was noted.  The psychiatrist noted combat-related persisting cluster symptoms of re-experiencing, heightened arousal and avoidance.  No clinical depression was noted.   

The Veteran had a VA PTSD examination in October 2003.  The examiner, a psychologist, reviewed the claims file and noted the Veteran's history in detail, including a recent psychological evaluation in which the Veteran had been assigned a Global Assessment of Functioning (GAF) score of 75.  During interview the Veteran conversed in a logical, goal-directed fashion; although he asserted he had been anxious on the way to the examination he did not appear to be anxious during interview.  Speech was normal and mood euthymic, but affect was restricted and the Veteran endorsed periods of depression that could last up to one month.  There was no evidence of psychosis.  The Veteran endorsed previous passing, fleeting suicidal ideation but denied current ideation.  The Veteran was oriented times three and his short-term memory was intact.  The examiner noted PTSD-related symptoms of unwanted memories on a daily basis, nightmares, anxiety with physiological changes such as breathing harder, avoidance of military-related stimuli, decline in motivation, sleep disturbance, anger management on the job and within his marriage, hypervigilance, and exaggerated startle response.  The examiner diagnosed chronic delayed-onset PTSD and assigned a current GAF score of 75.  The examiner stated the PTSD caused mild impairment of social and occupational functioning.

A February 2, 2004, letter from a readjustment counselor/social worker at the Vet Center states the Veteran had been in counseling since 1994.  The Veteran presented with nightmares 2-3 times per week, sleep disturbance, intrusive memories, anger, fear of loss, emotional numbing, intellectualization, depression and panic/anxiety attacks.  These symptoms had impacted the Veteran's relationships with family, acquaintances and co-workers.  The Veteran reported his first marriage was unsuccessful due to his excessive anger and irrational thinking.  He reported no close friendships; his only relationships were with family and even those were sometimes withdrawn.  The Veteran appeared anxious and depressed during counseling sessions although he attempted to mask these symptoms.  The Veteran was able to maintain employment but had not accepted supervisory positions due to stress; he was usually able to maintain his composure at work but sometimes intimidated co-workers through his behaviors and tone of voice.  He continued to work in a job requiring limited contact with others.  The Veteran had very limited social activities outside the family and had ceased most of his previously-enjoyed activities.  The Veteran was generally well-functioning but this was largely a façade; during counseling he reported distressing nightmares, memories and anxiety.  He experienced moderate depression and sometimes severe depression lasting 1-2 months.  Panic attacks were manifested by physical symptoms such as racing heart, shakiness and sweating.  The Veteran's symptoms were chronic in nature and moderate in severity.

Later in February 2004 the Veteran had follow-ups with his VA psychologist and VA psychiatrist.  Current medication was helpful for mood, but the Veteran endorsed continuing recurring intrusive thoughts and distressing dreams.  He also reported flashbacks and periods of increased anxiety, irritability, anger or moodiness, and hypervigilance.  During interview the Veteran was coherent and logical but his mood was moderately dysphoric and anxious and his affect was rather restricted and tense.  No irritability or lability was noted.  Attention and concentration were good.  The Veteran was alert and oriented, with no thought disturbance.  No suicidal ideation (SI) or homicidal ideation (HI) was noted.  The Veteran's affect was full and appropriate; speech, behavior, and appearance were normal.  Insight and judgment were fair.  The psychologist diagnosed PTSD and dysthymia and assigned a current GAF score of 75.

In his Notice of Disagreement (NOD), received in April 2004, the Veteran asserted that he used the persona he developed during service to suppress his PTSD symptoms.  When he was in a depressed mood it was very difficult to concentrate on his job, which in turn led to anxiety.  Anxiety could cause physical symptoms and disorientation.  Suspiciousness caused him to have a very small circle of friends.  Panic attacks could occur 2 or 3 times per week during periods of family stress.  Dreams and nightmares occurred 2 or 3 times per week and the Veteran had nightly sleep disruption.  The Veteran had emotional detachment with social isolation.  He had difficulty with impulse control that resulted in risk-taking behavior as well as aggressiveness resulting in fights and aggressive driving behavior.  In terms of employment, the Veteran was qualified for management and supervisory positions at higher income but avoided such positions because of the associated stress.  He also had sexual dysfunction that he attributed to his PTSD medication.
  
A VA MHC note in May 2004 shows the Veteran continued to experience persistent symptoms of reexperiencing, increased arousal, avoidance and numbing, although he minimized the intensity of those symptoms.  Although the Veteran was adjusting well to work, this was because he worked alone and had good control of his work activity and had marginal contact and interaction with co-workers.  The Veteran preferred to avoid crowds.  The Veteran reported recurring episodes of increased nervousness, anxiety and dysphoria, as well as episodes of anger and fearfulness.  He continued to check the security of his house and continued to display vigilance and easy startle.  He also displayed continued survivor guilt and continued depression despite medication.  He experienced erectile dysfunction, perhaps as a result of depression or its medication.  During interview the Veteran was well-groomed, coherent and logical.  His mood was anxious and dysphoric.  His affect was subdued, somewhat restricted but interactive and engaging.  No irritability, delusion, perceptual distortion, SI or HI was noted.  Mild vigilance was noted.       

VA MHC notes in August 2004 and November 2004 state the Veteran reported feeling somewhat better with counseling and medication but continued to have persistent re-experiencing of combat traumatic events, sometimes in dreams and sometimes due to environmental stimuli such as thunder.  He continued to avoid stimuli, to include avoiding work-related collaborations or meetings that could cause group-related stress.  He reported recurrent episodes of increased arousal, vigilance, irritability and outbursts of anger that were affecting his marital relationship.  He also reported decreased concentration and sleep disturbance.  During interview the Veteran was sometimes tearful.  He was coherent and logical.  Mood was anxious and dysphoric.  Affect was mildly restricted but fairly engaging, without irritability.  The Veteran was alert and oriented.  Concentration overall was fairly good, but short on some occasions, with anxiety when he spoke of conflicted issues.  No thought disturbance, SI or HI was noted.  The clinical impression was PTSD with cluster symptoms of reexperiencing, heightened arousal, avoidance and numbing of general responsiveness but feeling and coping somewhat better with counseling and medication although continuing to encounter difficulty with social, marital, family and occupational relationships and with depressive symptoms.

A letter from the Veteran's wife, dated in November 2004, states the Veteran's PTSD symptoms caused a strain on their marriage.  The Veteran sometimes moaned and made abrupt movements in his sleep.  In social gatherings he sometimes had inappropriate episodes of irritability.  The Veteran was no longer able to have sexual activity due to his medications.  The Veteran had recently begun attending military reunions, but this had the unfortunate effect of exacerbating his depression.

In a letter appended to his substantive appeal, received in December 2004, the Veteran asserted that PTSD and his wartime experiences continued to play a major role in his daily life.  The Veteran asserted that the currently-assigned GAF score of 75 was an underestimate of his functional capacity; a more accurate GAF would be 50-60, and his true percentage of disability should be 70 percent.  He reported ritualization of waking early every morning to check security and thereafter being unable to return to sleep.  He reported constant depression.  He reported impaired impulse control, somewhat controlled but sometimes with outbursts of anger.  He reported difficulty adapting to stressful circumstances that caused him to occasionally resort to inappropriate force.  He reported having very few friends.  He reported constant panic attacks that caused him to react in a controlling and overbearing manner.  He reported memory lapses regarding details of assigned tasks.  He reported sexual dysfunction as a side effect of medication.

In January 2005 the Veteran informed the VA MHC of exacerbation of his PTSD symptoms during the holidays, consequent to his efforts to contact members of his platoon.  He continued to encounter much difficulty at work, especially in group situations, and exerted much time and effort in maintaining focus and concentration at work and achieving the expected level of performance.  He encountered similar difficulty at home.  At both work and home he encountered moderate and sometimes tense and anxious mood with few episodes of panic-like attack.  During interview the Veteran was coherent, logical, alert and oriented.  His mood was moderately anxious and dysphoric.  His affect was restricted and worried but fairly engaging.  He was twice noted to be vigilant.  No irritability, thought disturbance, SI or HI was noted.

An April 2005 VA MHC note states the Veteran reported recurring distressing dreams and nightmares at least twice weekly.  He continued to avoid meetings at work due to symptoms of uneasiness and nervousness, with some irritability and anger management issues as well.  He reported periods of unprovoked anger at home, at work and while driving.  He stated he rarely ventured into public places, but on those infrequent occasions he would exercise exaggerated vigilance.  Current medication had lessened depression somewhat but appeared to have increased sexual dysfunction.  During interview the Veteran was coherent and logical.  Mood was subdued and moderately withdrawn; affect was restricted, controlled and uptight.  The Veteran was alert and oriented with no thought or perceptual disturbance and no SI or HI.
 
The Veteran presented for VA psychiatric follow-up in June 2005 with continued persistent cluster symptoms of reexperiencing traumatic events (intrusive recollections and nightmares), hyperarousal (sleep disruption, outbursts of anger, problems with concentration, exaggerated startle and hypervigilance), and persistent avoidance of stimuli associated with trauma and numbing of general responsiveness.  Although he continued to work he experienced difficulty in working in groups and preferred to work alone.  Even with maximum dosage of medication the Veteran continued to experience persistent depressive symptoms with moderate anxiety symptoms.  He continued to complain of sexual dysfunction.  During interview the Veteran was fairly clean and groomed.  He was coherent and relevant.  His mood was moderately anxious and dysphoric, and affect moderately restricted and tense.  He was briefly mildly labile, without irritability, and initially and briefly vigilant.  There was no thought or perceptual disturbance and no SI or HI was present.  He was alert and oriented although a few occasions of short attention span were noted.  

An August 2005 VA MHC note states the Veteran continued to encounter marital, occupational and social difficulty despite his attempts to minimize his symptoms.  The Veteran continued to work in a position below his capability due to his preference to work alone.  During interview the Veteran was coherent and logical.  His mood was withdrawn and moderately subdued.  Affect was restricted, moderately severe, tense and anxious.  Attention and concentration were fairly good although on occasion his attention span was short.  No lability or irritability was noted.  There was no thought disturbance.  The Veteran was alert and oriented, with no SI or HI.

In November 2005 the Veteran reported to the VA MHC that current medication lessened the intensity and frequency of affective instability, reexperiencing, hyperarousal and depressive symptoms.  However, he continued to encounter some work-related difficulty and marital difficulty.  He was still much bothered by erectile dysfunction; he also reported recurring tension and periods of sleep disturbance with nightmares.  During interview the Veteran was casually dressed and groomed.  He was spontaneous and cooperative but somewhat withdrawn.  Mood was moderately subdued.  Affect was somewhat restricted, tense and worried.  There was no lability or irritability but the Veteran became morose and subdued when reminded of combat-related trauma.  Attention and concentration were fair.  The Veteran was alert and oriented, with no SI or HI.   

In a February 2006 MHC initial psychiatry assessment, the Veteran endorsed problems with anger management, daily intrusive thoughts, constant hypervigilance, sleep disturbance most nights and depressed mood.  During examination the Veteran was neatly groomed but angry and depressed.  His affect was full and appropriate.  Speech, behavior and appearance were normal.  Insight and judgment were fair.  The examiner, a psychologist, noted diagnoses of PTSD and dysthymia and assigned a current GAF score of 65.
  
A VA MHC note in June 2006 states the Veteran continued to struggle with recurring intrusive thoughts and memories and periods of hyperarousal, continued emotional numbing, social withdrawal and isolation.  He continued to dread attending workplace meetings, preferring to work alone, but he persuaded himself to become an officer in a veterans' organization.   During interview the Veteran was coherent and logical.  Mood was withdrawn, anxious and mildly dysphoric.  Affect was somewhat restricted but briefly subdued and labile when talking about deaths in his platoon in Vietnam.  No vigilance was noted.  The Veteran was alert and oriented, without SI or HI.

In October 2006 the Veteran reported to the VA MHC that he had exacerbation of symptoms 2-3 days after contact with members of his former platoon.  He remained isolative both at home and at work.  Current medications provided some modulation of symptoms.  During interview the Veteran was coherent and logical.  His mood was withdrawn and dysphoric.  Affect was restricted.  Attention and concentration were good.  The Veteran was alert and oriented.  No SI or HI was noted.
  
A VA MHC note in January 2007 states the Veteran continued to exert good effort in dealing and coping with recurring PTSD cluster symptoms.  He continued to minimize the impact/effect of his symptoms by externally presenting himself as in control of his problems and spent considerable effort to maintain this front.  His PTSD continued to negatively impact his function at work, especially on meeting other people, and he indicated lesser episodes of irritability and anger at home.  However, he remained emotionally distant from family members and usually immersed himself in activities pertaining to veterans' affairs.  He reported that current medications modulated the PTSD-related cluster symptoms/affective instability and emotional reactions dealing with family stress.  Depressive symptoms and survivor guild had also improved.  During interview the Veteran was casually dressed and groomed.  He was cooperative and fairly conversant.  He was coherent and logical.  He continued to display effort in maintaining composure although occasional tension, dysphoria, anxiety and irritability were observed.  This appeared to be conditioned style of maintaining calm demeanor and controlling his emotions despite continued difficulty with cluster symptoms.  There was no thought disturbance.  Attention/concentration was fairly good.  The Veteran was alert and oriented, with no SI or HI.     
  
In June 2007 the Veteran reported to the VA MHC that he had been elected president of his statewide Purple Heart recipient organization, which had increased his PTSD symptoms.  He reluctantly conceded ongoing and considerable difficulty interacting with people at work, although it helped that the Veteran worked alone in one area.  The Veteran continued to minimize the magnitude of his condition and demonstrated a strong desire to help other veterans despite the effect on his own well-being.  During interview the Veteran's mood was withdrawn, with moderately severe anxiety and dysphoria.  Affect was moderately restricted and subdued.  Attention and concentration were fair, with three short lapses in attention span.  The Veteran was alert and oriented, with no thought or perceptual disturbance.  SI or HI was not noted.  The psychiatrist noted the Veteran's PTSD-related symptoms had insidiously worsened despite the Veteran's continued efforts to present himself as in control.

VA MHC notes in September 2007, December 2007, January 2008 and April 2008 state the Veteran continued despite his best efforts to have episodes of angry and irritable mood; he also endorsed periods of difficulty going to sleep and staying asleep.  His work as commander of his veterans' organization exacerbated PTSD symptoms, especially reexperiencing trauma and nightmares.  However, he felt gratified to be helping fellow veterans and their families.  His PTSD symptoms considerably affected his job performance, but he usually worked alone and had developed mechanisms for catching up on his work.  He continued to be homebound during evenings and on weekends, with only limited recreational activities.  He continued to avoid crowds.  He continued to minimize the severity of his symptoms.  During interview the Veteran was fairly tense and uptight.  He was coherent and logical.  His mood was mildly anxious and mildly-to-moderately depressed.  His affect was restricted and tearful on occasion.  No SI or HI was noted.

The record includes a January 2008 letter from the readjustment counselor/social worker at the Vet Center stating the Veteran continued to be gainfully employed although he obtained little satisfaction from his job and sometimes neglected it until the last minute.  He had few close friends outside the Vet Center.  He had experienced deterioration in his ability to maintain his façade, and was observed to be in deeper depression of longer duration in the past 12-18 months.  His anxiety was also much more frequent, with occasional physical trembling of the hands.  He continued to be seen on a regular basis at the VA MHC.

A VA MHC note in June 2008 states the Veteran continued to experience avoidance and emotional numbing, although his work helping other veterans caused recurring reexposure to traumatic events.  He admitted his PTSD symptoms continued to negatively impact his marriage and his social and occupational functions and stated he was looking forward to retirement to avoid or minimize occupational difficulty.  During interview the Veteran was coherent and logical.  Mood was withdrawn, anxious and dysphoric.  Affect was somber, serious, restricted, reserved and briefly tearful.  The Veteran was alert and oriented, with no thought or perceptual disturbance.  No SI or HI was elicited.  The clinical impression was moderately severe PTSD with minimal depressive symptoms noted during this visit.

The file contains an MHC psychiatry initial assessment update, dated in October 2008.  The Veteran endorsed irritability, mostly with his wife and without associated violence.  He also endorsed intrusive thoughts, hypervigilance, sleep disturbance every night and constantly depressed mood although supporting positive social supports and relationships.  He described his marriage of 20+ years as "pretty good" despite the conflict caused by his irritability.  The Veteran was still working full-time but planned to retire in 10 months.  During examination the Veteran was alert and oriented.  His mood was stoic and his affect and mood congruent.  He was easily engaged and insightful, and thought process was logical and goal-oriented.  Judgment and insight appeared to be good, and there was no SI or HI.  The clinician diagnosed PTSD and assigned a current GAF score of 65.

The Veteran testified before the Board in October 2008 that after returning from Vietnam he attempted to resolve his own problems rather than seek treatment; he began group counseling at the Vet Center in 1993 and individual therapy in 1997.  His current VA psychiatrist helped him to understand he was minimizing his own symptoms.  His symptom of anger was what caused him to seek counseling, because his wife told him to obtain counseling or the marriage would end.  He had periodic nightmares.  He had occasional SI, most recently in 2004 or 2005.  He had HI when another driver honked at him in a parking lot.  The Veteran listed his medications.  In terms of social environment, the Veteran was friendly with the husbands of his wife's friends; he also had friends in his veterans' association.  In the workplace the Veteran was fortunate to have had supervisors who protected him; the Veteran had not sought out any leadership position.  When in public the Veteran liked to keep his back to the wall and to be able to observe his surroundings.  Mr. B.M. testified the Veteran is a proud man who hides his symptoms but had been known to sometimes snap and exhibit anger and rage.

The Veteran was transferred to the care of a different VA MHC psychiatrist in January 2009.  The new attending psychiatrist noted that medication and therapy had addressed the primary symptoms of depression and PTSD, with occasional breakthrough anxiety and irritability.  There were no significant side effects from medication other than possible decreased libido, for which the Veteran had been treated by the urology clinic with no significant improvement.  The Veteran was noted to have worked for the state for more than 20 years after retiring from the military; the Veteran anticipated retiring from his second career in August.  On examination the Veteran was appropriately groomed and oriented times three.  Mood and affect were euthymic and pleasant.  Speech and kinetics were normal.  Thought process was linear, logical and goal-directed.  Perception and thought content were normal, without HI or SI.  Cognition was grossly intact and judgment and insight were good.  The examiner diagnosed PTSD and depression and assigned a current GAF score of 75.  The examiner characterized the Veteran as being stable and reflective.

The record contains a report of examination by Dr. R.J.O., a private psychologist, dated in March 2009.  The Veteran endorsed history of SI but denied actual gestures.  He stated he could go to sleep but had great trouble remaining asleep due to nightmares and exaggerated startle to noises or touch.  He also endorsed hypervigilance that caused him to do repeated checks of the perimeter when awakened.  Survival behaviors also included overreaction to loud noises, protecting his back in public and avoiding crowds.  Noises and odors were associated with stressful memories.  The Veteran endorsed symptoms of anhedonia, psychasthenia, dysphoria, and survivor and personal guilt.  The Veteran endorsed low frustration tolerance and heightened irritability that could precipitate road rage and other intolerances to minor stresses.  Symptoms of "free floating" anxiety precipitated tachycardia, sweating, psychomotor agitation, shortness of breath, chest pain, paresthesias, light-headedness, feelings of derealization and fears of dying or loss of control.  The Veteran reported that his anxiety and panic symptoms disrupted participation in social activities, resulting in marital distress because of his avoidant behavior but favorable rapport with his children.

Dr. R.J.O. administered a battery of psychological tests and noted results in detail.  Dr. R.J.O. diagnosed PTSD and assigned a GAF score of 55.  Dr. R.J.O. stated that although the Veteran reported adequate vocational adaptability within his selective position, allowing isolation from vocational and social interactions, he continued to exhibit appreciable anxiety symptoms.  The Veteran had attempted to create an insular lifestyle to circumvent environmental events that could lead to decompensation.  Lability of moods, disinhabitation and emotional extremes had resulted in impairment within his goal and industrial adaptability.  His capacity to establish and maintain effective relationships with others was markedly compromised outside his nuclear family structure.  The Veteran lacked social adroitness and had not demonstrated recreational or social adaptability secondary to his symptoms of a major affective disorder or anxiety.          

The Veteran had a VA PTSD examination in April 2009; the examiner reviewed the claims files and medical record and recorded the Veteran's documented history in detail.  The examiner recorded that current therapy had good effectiveness, with less anger and better sleep although erectile dysfunction was a side effect of medication.  The Veteran described depressed mood 2-3 days per week and lasting 3-5 hours at a time, mild in severity.  Depressive symptoms were precipitated by current stressors and memories of Vietnam.  The Veteran did not appear to have anhedonia.  He endorsed 5-7 hours of sleep, "medium" energy and normal appetite.  He characterized his own concentration as good for 1-2 hours but declining thereafter.  He characterized his self-esteem as fair but on the low side. He denied SI.  The Veteran described his 22-year marriage in generally good terms although he endorsed being irritable and withdrawn toward his wife.  He described having two close friends and stated he would go out to eat and to movies.  He stated he was the state commander for his veterans' organization.  He endorsed having had one physical altercation with a co-worker. 

In regard to PTSD symptoms, the Veteran endorsed intrusive memories "almost daily" as well as nightmares.  The Veteran denied attempting to avoid thinking or talking about trauma and also denied sense of foreshortened future; he endorsed mild-to-moderate detachment and mild restricted range of affect.  He endorsed irritability and anger, hypervigilance and startle response.  

On examination the Veteran was neatly groomed and appropriately dressed.  Speech was clear, coherent and unremarkable.  Affect was full but mood was anxious.  Attention and orientation were intact; thought process and thought content were unremarkable.  There were no delusions.  Judgment was unremarkable.  In terms of insight, the Veteran partially understood he had a problem.  There was no inappropriate or ritualistic/obsessive behavior.  There were no panic attacks and no SI or HI.  Impulse control was described as "poor" based on the physical altercation cited earlier.  The Veteran was able to maintain hygiene and there was no problem with activities of daily living (ADLs).  Memory was normal.  

The examiner diagnosed PTSD and assigned a current GAF score of 60.  The examiner stated the Veteran was currently employed in a demanding occupation and functioned well, aside from his irritability.  Similarly, the Veteran had a good marriage although he could be occasionally irritable and detached.  The Veteran also had several good friends and was the president of a veterans' organization.  The examiner stated that PTSD signs and symptoms did not cause total social and occupational impairment and did not result in deficiencies in judgment, thinking, family relationships, work, mood or school.  There was no reduced reliability or productivity due to PTSD symptoms.  The examiner stated the PTSD caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, generally functioning satisfactorily.  The examiner noted that, while the Veteran functioned well at work and had a stable marriage, PTSD symptoms of irritability and detachment caused a mild-to-moderate interference with functioning. 

On review of the evidence above, the Board finds that from July 28, 2003, to February 1, 2004 the Veteran's PTSD disability picture more closely approximated the schedular criteria for the currently-assigned 10 percent disability rating.  He demonstrated no occupational impairment during that period, and in fact gave every appearance of enjoying his job and being comfortable with his co-workers.  He did manifest some of the symptoms associated with the 30 percent rating (notably depressed mood, anxiety and chronic sleep impairment) but there is no indication that such symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, the criteria for an initial rating higher than 10 percent are not met.

The Board particularly notes in that regard that prior to February 2, 2004, the Veteran's GAF score was 75.  The GAF score records the clinician's judgment of the individual's overall level of functioning, with 100 representing a high level of functioning and no psychiatric symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.
In this case, a GAF score between 71 and 80 is indicative of slight impairment of social and occupational functioning.  Thus, the GAF is not supportive of a rating higher than 10 percent.

The Board finds that the Vet Center letter dated February 2, 2004, establishes entitlement to a 50 percent rating.  The letter established occupational and social impairment in that the Veteran was shown to be under-employed relative to his educational and professional qualifications because his PTSD precluded any supervisory position or other position dealing with the public; the letter also established that the Veteran's PTSD symptoms caused him to be socially isolated.  These observations were supported and continued in subsequent treatment and examination notes.

The Board finds the evidence of record from February 2004 does not show entitlement to a rating higher than 50 percent.  Of the symptoms associated with the higher 70 percent rating, the Veteran endorsed impaired impulse control (although without periods of violence other than one workplace incident in which he apparently had an anxiety attack and pushed a co-worker who blocked  his exit) and is also shown to have had difficulty in adapting to stressful circumstances at home and at work.  He also endorsed checking the perimeter of his home as an "obsessional ritual" although such categorization is problematic.  However, the other symptoms associated with the 70 percent rating are not shown (i.e., SI, speech abnormality, near- continuous panic or depression, spatial disorientation, neglect of personal appearance and hygiene are all absent).  Inability to establish and maintain effective relationships is disproved by the fact that the Veteran has a supportive family, has at least some friends and is able to function effectively as president of a major veterans' organization.  Thus, his overall disability picture from February 2004 more closely approximates that of the 50 percent rating.

The Board has also considered the Veteran's GAF scores for this period.  His lowest recorded GAF score was 55, noted by Dr. R.J.O. in March 2009.  GAF scores between 51 and 60 indicate moderate symptoms or moderate difficulty functioning.  This is consistent with the VA examiner's impression in April 2009 of mild-to-moderate interference with functioning and consistent with the overall record from February 2004.  The GAF scores accordingly do not support a schedular rating higher than 50 percent.

The criteria for a schedular rating higher than 10 percent not having been shown any time prior to February 2, 2004, and the criteria for a rating higher than 50 percent not having been shown during any distinct period thereafter, the Board has determined that "staged rating" is not applicable.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his testimony before the Board.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, in regard to the letter from the Veteran's wife and the testimony before the Board of Mr. B.M., "a layperson can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, even affording full credibility to the accuracy of the symptoms reported in the lay evidence, as well as full and sympathetic consideration of the Veteran's distinguished combat service, the disability picture presented in such lay evidence does not support the assignment of higher ratings when all of the pertinent evidence is considered.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected PTSD are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

The Board having determined that the Veteran's PTSD warrants a 10 percent rating prior to February 2, 2004, and a 50 percent rating, but not higher, from that date, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



REMAND

Unfortunately, the Veteran's back claim must be remanded for additional development before the appeal can be adjudicated.

In March 2011 the Veteran submitted a letter to the Board asserting that he was undergoing a complete workup for the back and other arthritis at the Mayo Clinic in Jacksonville, Florida.  Such records are relevant to the issue on appeal and should be obtained and considered by the Originating Agency before the Board conducts further appellate review.  See 38 C.F.R. § 3.159(c)(1).

The Board also finds the Veteran should be afforded a new VA examination of the spine, as his last VA examination was in April 2009 and his letter appears to assert his disability has become more severe during the past two years.  See 38 C.F.R. § 3.159(c)(4).

The Veteran also enclosed recent chiropractic treatment notes regarding his low back disability, without a waiver of Originating Agency consideration.  This additional evidence must be considered in the first instance by the Originating Agency.  See 38 C.F.R. § 19.37; see also Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.2003). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's low back disability.  Particularly, the RO or the AMC should obtain any relevant outstanding VA records and should also ask the Veteran to identify any non-VA provider having outstanding relevant medical records and to either provide authorization for VA to obtain those records or, alternatively, to obtain and submit those records to VA himself.  

2.  Then, the Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and extent of the Veteran's service-connected disability of the thoracolumbar spine.  The claims folders must be made available to and reviewed by the examiner.  

All indicated studies, including X-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should describe any neurological impairment associated with the service-connected lumbar spine disability, to include diagnosis and severity in terms corresponding to the VA rating schedule.

To the extent possible, the examiner should distinguish the manifestations of the service-connected disability from those of any comorbid nonservice-connected disorders.

The examiner should also provide an opinion concerning the impact of the service-connected back disability on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case (SSOC) that addresses the relevant evidence added to the file since the previous SSOC in October 2008, and should afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

 

____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


